Electronically Filed
                                                     Supreme Court
                                                     28686
                                                     08-DEC-2010
                                                     10:15 AM



                            NO. 28686

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                 STEVEN B. JOHNSON, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 08-053-8696)

                        ORDER OF DISBARMENT
     (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

          Upon consideration of the Disciplinary Board’s Report
and Recommendation for the Disbarment of Respondent Steven B.
Johnson and Respondent Johnson’s lack of objection thereto as
exhibited by his failure to request briefing as permitted by Rule
2.7(d) of the Rules of the Supreme Court of the State of Hawai#i
(RSCH), it appears that Respondent Johnson failed to disclose
Oregon disciplinary matters in his 2004 bar application and
failed to update the application before he was admitted to the
Bar of the State of Hawai#i in violation of rules governing
admission to the Bar and Rules 3.3(a) (A lawyer shall not
knowingly: (1) make a false statement of material fact or law to
a tribunal); 8.1(a) (An applicant for admission to the bar, or a
lawyer in connection with a bar admission application or in
connection with a disciplinary matter, shall not: (a) knowingly
make a false statement of material fact); 8.1(b) (An applicant
for admission to the bar, or a lawyer in connection with a bar
admission application or in connection with a disciplinary
matter, shall not:   . . . (b) fail to disclose a fact necessary
to correct a misapprehension known by the person to have arisen
in the matter); 8.4(a) (It is professional misconduct for a
lawyer to: (a) violate or attempt to violate the rules of
professional conduct); and 8.4(c) (It is professional misconduct
for a lawyer to: . . . (c) engage in conduct involving
dishonesty, fraud, deceit or misrepresentation).     Therefore,
          IT IS HEREBY ORDERED that Respondent Steven B. Johnson
is disbarred from the practice of law in this jurisdiction,
effective immediately, notwithstanding RSCH Rule 2.16(c).
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 2.2(d),
that in addition to the requirements of RSCH Rule 2.16,
Respondent must apply for, take, and pass the Hawai#i Bar
Examination before a reinstatement petition will be considered.
     DATED:   Honolulu, Hawai#i, December 8, 2010.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Craig H. Nakamura



                                 2